Citation Nr: 0003811	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for major depression or 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted], observer


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had unverified service from February 1977 through 
April 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit on appeal.

The Board initially notes that in addition to the issue set 
forth on the title page of this decision, the veteran also 
appealed the RO's determination that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for hearing loss.  However, during the 
Travel Board hearing held before the undersigned in Chicago, 
Illinois in December 1999 and in a statement submitted in 
December 1999, the veteran withdrew his appeal regarding his 
entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of depression.

2.  The veteran was diagnosed with depression during his 
period of active service.

3.  While there is no medical opinion that specifically links 
a current psychiatric diagnosis to service, the evidence of 
record shows some continuity of symptomatology and suggests a 
nexus between the veteran's period of active service and his 
current diagnosis of depression.  


CONCLUSION OF LAW

The claim of entitlement to service connection for major 
depression is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for depression, which he alleges was caused by an 
incident during service where he was beaten until he was 
unconscious.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records show that on his 
enlistment examination, the veteran indicated variously that 
he had a history of depression and that he did not have a 
history of depression.  During service in July 1977 and 
October 1978, the veteran was treated in the psychiatric unit 
for difficulty with alcohol abuse.  Additionally, in December 
1977 the veteran underwent a psychiatric evaluation because 
of his involvement in numerous conflicts and fights.  The 
examiner opined that the veteran's hypersensitivity in his 
relationships with his peers was a function of his 
personality and did not represent a serious psychiatric 
impairment.  A January 1979 separation examination report 
reflects that the veteran had depression, which was 
attributed to a death in his family and his inability to 
adjust.  

Post-service medical records show that the veteran was 
admitted to Bethany Hospital in July 1991, April 1992, July 
1992 and August 1993 for treatment of alcohol abuse and 
dependency.  Records received from Riveridge Hospital dated 
January 1994, show that the veteran was hospitalized for 
alcohol abuse and feelings of depression.  Upon discharge 
from Riveridge, the veteran was diagnosed with depression, 
NOS and alcohol dependency.

An August 1997 statement from a VA physician indicates that 
the veteran had been receiving psychiatric treatment for 
approximately 2 years.  The physician stated that pursuant to 
the veteran's history, his psychological symptoms started 
during his period of active service and ultimately resulted 
in his discharge from the military.  The physician indicated 
that the veteran had a documented diagnosis of a dysthymic 
disorder, or chronic depression.  
Records from the veteran's employer, the United States Postal 
Service, dated September 1997 to July 1998 reflect that the 
veteran has been diagnosed variously with alcohol induced 
psychosis, depression, dysthymia, neurotic depression and 
major depression with a possible onset in 1991 or 1992.  

In July 1999, the veteran submitted another statement from a 
VA physician who indicated that the veteran had been seeking 
treatment for psychiatric illnesses including depression and 
dysthymia from the Edward Hines, Jr. VA Medical Center 
(VAMC).  The VA physician stated that additional information 
regarding cognitive tests, mental status exams and relevant 
laboratory and imaging tests could be obtained from Hines 
VAMC.  However, it does not appear that these records were 
ever associated with the veteran's claims file.

In December 1999, the veteran gave testimony during a Travel 
Board hearing held before the undersigned in Chicago, 
Illinois.  The veteran testified that he did not have 
difficulty with depression prior to service, and that during 
service he began to drink heavily.  The veteran also 
testified that during service he was the victim of a racial 
attack and was beaten to the point of being unconscious.  The 
veteran testified that he first sought treatment for 
depression in approximately 1992.  He indicated that he had 
difficulty with alcohol abuse from the time he separated from 
service until he sought treatment for depression.  The 
veteran testified that he currently takes medication to treat 
his symptomatology which includes anxiety, depression and 
hearing voices.  He also stated that he goes to the VAMC once 
a month for medication and to see his psychiatrist.  The 
veteran indicated that he retired from employment with the 
United States Postal Service due to the disabling effects of 
his depression.   

Based on the veteran's contentions, which are presumed to be 
credible for the purpose of determining well groundedness, 
and on medical evidence of record which suggests a link 
between the veteran's period of active service and his 
current diagnosis of depression, the Board finds the 
veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the Board 
finds that the evidence shows that the veteran developed 
depression during service and that he has current diagnosis 
of depression.  While there is no medical opinion of record 
that specifically links any of the veteran's current 
diagnoses of major depression, depression, or dysthymic 
disorder to service, there is some medical evidence of record 
that suggests such a relationship.  Accordingly, the Board 
finds that the veteran has presented a well grounded claim 
for service connection for major depression or depression.  
38 U.S.C.A. § 5107(a) (West 1991); Epps, supra.  


ORDER

The claim of entitlement to service connection for major 
depression is well grounded.  To this extent only, the appeal 
is granted.


REMAND

In view of the Board's decision finding the veteran's claim 
well grounded, the RO must adjudicate the issue on the merits 
of the veteran's claim.  See Bernard v Brown, 4 Vet. App. 384 
(1993).  Also, as the veteran's claim is well grounded, the 
Board's duty to assist the veteran in the development of his 
claim has been triggered.  The Board finds that a thorough 
psychiatric examination, which includes a complete review of 
the relevant evidence of record and an opinion that more 
fully addresses the contended causal relationship is 
warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran is advised that a failure to report to his 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655(b) (1999). 

The duty to assist also includes an obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990);  Ivy v. Derwinski, 2 Vet. App. 320 (1992), Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The veteran referred 
to relevant treatment records from the Edward Hines, Jr. VA 
Medical Center at the December 1999 Travel Board hearing.  
The RO should secure these records.



In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
obtain and associate with the claims file 
any VA and non-VA medical records 
relating to evaluation or treatment for a 
psychiatric disorder, to include any 
treatment he has received for major 
depression or depression, since his 
separation from service.  In particular, 
the RO should obtain all medical records 
from the Edward Hines, Jr. VA Medical 
Center.  The veteran should provide the 
RO with the appropriate authorizations to 
obtain the aforementioned records. 

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
determining the etiology and extent of 
any psychiatric disorder that may be 
present, to include major depression or 
depression.  The claims file should be 
made available to the examiner for review 
in connection with the examination, and 
all indicated studies or tests are to be 
accomplished.  The examiner is requested 
to review the claims folder, including 
the service medical records, and post-
service VA and private medical records 
and letters, and to offer an opinion as 
to whether it is at least as likely as 
not that there is an etiological 
relationship between any current 
psychiatric disorder, to include major 
depression or depression, and the 
veteran's service, with specific 
discussion of the veteran's contention 
that his current psychiatric disorder is 
related to an incident that occurred 
during service where he was beaten until 
he was unconscious.

3.  The case should then be reviewed by 
the RO on the basis of all of the 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to develop further the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the claim's merits.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO; 
however, he is not obligated to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


